Citation Nr: 1034385	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  95-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial rating for low back disability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and P.H.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 
and from June 1981 to September 1982.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in White River Junction, 
Vermont.  Jurisdiction over the case was ultimately transferred 
to the RO in Phoenix, Arizona.  When the case was most recently 
before the Board in March 2009, the Board decided the appeal.


FINDINGS OF FACT

1.  The Veteran appealed the Board's March 2009 decision to the 
U.S. Court of Appeals for Veteran's Claims (Court).

2.  As a result of the Veteran's death on September [redacted], 2009, the 
Court vacated the Board's March 2009 decision.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal 
to the Court.  As a result the Court issued a memorandum decision 
in May 2010 vacating the Board's decision.  As a matter of law, 
Veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


